DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114B, 170, 267, 274, 276, 538, 540 and 542.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Claim 6: “spacers” should be corrected to “spacer”; and
Claim 7: “openings” should be corrected to “opening”; 
Claim 9: “a” should be removed just prior to “front and back”; and
Claim 19: “An” should be corrected to “A”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeycutt (2012/0073902).
Honeycutt discloses:
Claim 13:  A step for incorporation into a staircase (Fig. 4; 102), the step comprising: 
a front wall, a back wall, and a pair of side walls each bent down (Fig. 4; 402) from a substantially flat body (Fig. 4; 400).  
Claim 14:  The step of claim 13 comprising:  
Docket No. 2744-2.0317a plurality of slots or apertures formed into the step (Fig. 4; 404).  
Claim 16:  The step of claim 14 wherein the step includes both slots and apertures, and the slots and apertures are truncated protuberances (Fig. 1; 112).  
Claim 17:  The step of claim 13 wherein the back wall includes apertures configured to enable the securement of the step to an adjacent structure to support the staircase (Fig. 4; 402 and Fig. 24C).  
Claim 18:  The step of claim 13 wherein the side walls each include aperture pairs designed to secure the step in a substantially horizontal position between upper and lower opposing angled frame member pairs (Fig. 23B; 1604).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel, III et al. (6,085,867), in view of Honeycutt (2012/0073902).
Claim 1: Daniel, III et al. discloses a metal staircase comprising: 
a plurality of steps (Fig. 1; 7), 
a transition member (Fig. 8; 53) including a first plurality of fastening enabling structures configured to allow for the attachment of the staircase to an adjacent structure 
at a top of the staircase (Fig. 8); 
a second plurality of holes in the transition member, the second plurality of holes 
configured to mate with a corresponding set of holes in the back wall of a top step of the plurality of steps (Fig. 8).  
Daniel, III et al. fails to disclose each step in the plurality including downwardly extending sidewalls, and downwardly extending front and back walls. 
However, Honeycutt discloses steps with each step in the plurality including downwardly extending sidewalls (Fig. 16A, 16B; 1608), and downwardly extending front and back walls (Fig. 16A, 16B; 1608). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the steps of Daniel, III et al. to include the sidewalls, as taught by Honeycutt, to improve the stability of the steps and allow for attachment to adjacent structures. 
Claim 7:  Honeycutt discloses the metal staircase of claim 1 wherein a plurality of steps, each step in the plurality including a substantially flat upper surface, and a plurality of slots (Fig. 16A; 112).
Claim 8:  Honeycutt discloses the metal staircase of claim 7 wherein the slots run in the direction of the stairway which is transverse to the length of each step for the purpose of supporting in a critical dimension when subjected to downward forces due to users (Fig. 16A).  
Claim 10:  Honeycutt discloses the metal staircase of claim 8 wherein the slots are raised up from a substantially flat upper surface of each step in the plurality (Fig. 16A).    
Claim 11:  Honeycutt discloses the metal staircase system of claim 8 wherein each of the steps in the plurality includes a plurality of apertures formed out of truncated raised protuberances improving grip and water dissipation (Fig. 16A).  
Claim 12:  Honeycutt discloses the metal staircase of claim 1 wherein the adjacent structure is a walkway (Fig. 1; 1) being at least partially supported by a grate support (Fig. 24C; 2402), the grate support having holes configured to match up with reciprocating holes in the transition member, allowing for the passage of bolts therethrough (Fig. 24C; 2300) enabling the securement of the transition member to the grate support (Fig. 24C).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, III et al. (6,085,867), in view of Honeycutt (2012/0073902) and further in view of Bethers (9,561,448).
Claim 2:  Daniel, III et al. discloses the metal staircase of claim 1 wherein the plurality of steps are secured between: angled step frame members (Fig. 12; 13) but fails to disclose a flange fixed to a forward and reward location of the side walls for each step with opposing upper and lower step frame members. 
However, Honeycutt discloses each step frame member having an inner flange which is fixed to a forward and rearward location of the side walls for each step (Fig. 23B; 306a, 306b, 1604, 1408, 2300). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the steps of Daniel, III et al. to include a flange attached to the forward and rearward location of each step, as taught by Honeycutt, in order to have modular step treads that can be replaced as needed. 
Daniel, III et al. and Honeycutt both fail to disclose upper and lower step frame members. 
However, Bethers discloses opposing angled upper step frame members (Fig. 2; 140b); and opposing angled lower step frame members (Fig. 2; 140a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angled step frame members of Daniel, III et al. and Honeycutt to include the upper and lower step frame members, as taught by Bethers, in order to allow for easier assembly. 
Claim 3:  Bethers discloses the metal staircase of claim 2 wherein the opposing angled upper step frame members and opposing angled lower step frame members structurally support a plurality of vertical truss members (Fig. 2 – see image below) as well as a plurality of horizontal truss members (Fig. 2 – see image below), the vertical and horizontal truss members serving to support railings on each side of the staircase (Fig. 2; 142b). 

    PNG
    media_image1.png
    159
    207
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel, III et al. (6,085,867) in view of Honeycutt (2012/0073902) and further in view of Bethers (9,561,448) and yet further in view of Grenier (6,397,529).
Claim 6:  Daniel, III et al., Honeycutt and Bethers disclose the metal staircase of claim 2 but fail to disclose at least one triangular spacer is fixed between each of the opposing angled lower step frame members and the opposing angled upper step frame members. 
However, Grenier discloses triangular spacers (Fig. 3; 28) fixed between each of the opposing angled lower step frame members and the opposing angled upper step frame members.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the staircase of Daniel, III et al., Honeycutt and Bethers to include the triangular spacer, as taught by Daniel, III et al., Honeycutt and Bethers, to increase stability of the stair structure. 
Claim 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, III et al. (6,085,867) in view of Honeycutt (2012/0073902), and in further view of Shackleford (2009/0267385). 
Claim 9:  Daniel, III et al. and Honeycutt disclose the metal staircase of claim 8 but fail to disclose where the slots are each melded together at a middle portion of each slot to form front and back slot openings. 
However, Shackleford, discloses a metal step where the slots are each melded together at a middle portion of each slot to form front and back slot openings (Fig. 3; 302, 304). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the step tread slots of Daniel, III et al. and Honeycutt to include the melded section, as taught by Shackleford, to allow debris to fall through the opening. 
Claim 15: Shackleford discloses the step of claim 14 where the slots are formed into the step, and a middle portion of each slot is melded together (Fig. 3; 302, 304).  

Allowable Subject Matter
Claim 19 is allowed.
Claims 4, 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635